Title: To James Madison from William McKinley, 13 September 1809
From: McKinley, William
To: Madison, James


Sir
West Liberty 13th Septr 1809
I take the liberty of adding my name to the list of those who have recomended Thos. Kenedy of Pittsburgh for a Commission in the Army.

I left Philadela. on the 2d Inst. when I transacted Bussiness with all parties, and did not here a word of Grumbling or disrespect spoken respecting your administration.
I recd your favour of the 28th last May. Accept my respects
Wm. McKinley
